LACOMBE, Circuit Judge.
In recording concurrence with the conclusion of the majority of the court, I am not to be understood as expressing or intimating an opinion upon any of the questions raised ánd argued -upon the appeal, except the single one that because the bill contains express and specific charges of fraud the case is brought within the class pointed out in the Uhhnann Case, and cannot be thrown out upon .a general demurrer as not stating facts sufficient-to constitute a cause of action.